 




EXHIBIT 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of November 1,
2016 (the “Effective Date”), between Aspen Group, Inc., a Delaware corporation
(the “Company”), and Michael Mathews (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s Services (as defined),
information concerning proposed new Services, market feasibility studies,
proposed or existing marketing techniques or plans (whether developed or
produced by the Company or by any other person or entity for the Company), other
Confidential Information, as defined in Section 9(a), and information about the
Company’s executives, officers, and directors, which necessarily will be
communicated to the Executive by reason of his employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key,
relationships with vendors, and Students and Professors, each, as defined below,
whether actual or prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and




WHEREAS, the Company desires to continue to employ the Executive and to ensure
the continued availability to the Company of the Executive’s services, and the
Executive is willing to accept such employment and render such services, all
upon and subject to the terms and conditions contained in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (i) is not subject to any non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any
confidentiality or nonuse/nondisclosure agreement affecting his  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.  The Executive and
the Company agree that this





--------------------------------------------------------------------------------

 




Agreement replaces that certain Employment Agreement between the Executive and
the Company dated May 16, 2013.




2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of three years commencing as of
the Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6.  The
Term shall be automatically renewed for successive one-year terms unless notice
of non-renewal is given by either party at least 30 days before the end of the
Term.




(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 10, 12
15, 18, 19, and 22 shall remain in full force and effect and the provisions of
Section 9 shall be binding upon the legal representatives, successors and
assigns of the Executive.




3.

Duties.




(a)

General Duties.  The Executive shall serve as the Chief Executive Officer of the
Company, with duties and responsibilities that are customary for such an
executive. The Executive shall report to the Company’s Board of Directors (the
“Board”).  The Executive shall also perform services for such subsidiaries of
the Company as may be necessary.  The Executive shall use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully. In determining whether or not the
Executive has used his best efforts hereunder, the Executive’s and the Company’s
delegation of authority and all surrounding circumstances shall be taken into
account and the best efforts of the Executive shall not be judged solely on the
Company’s earnings or other results of the Executive’s performance, except as
specifically provided to the contrary by this Agreement.  The Executive shall,
if requested, also serve as a member of the Board of the Company or as an
officer or director of any affiliate of the Company for no additional
compensation.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote such time, attention and energies to the affairs of the
Company and its subsidiaries and affiliates as are necessary to perform his
duties and responsibilities pursuant to this Agreement.  The Executive shall not
enter the employ of or serve as a consultant to, or in any way perform any
services with or without compensation to, any other persons, business, or
organization, without the prior consent of the Board.  Notwithstanding the
above, the Executive shall be permitted to devote a limited amount of his time,
to professional, charitable or similar organizations, including, but not limited
to, serving as a non-executive director or an advisor to a board of directors,
committee of any company or organization provided that such activities do not
interfere with the Executive’s performance of his duties and responsibilities as
provided hereunder.




(c)

Location of Office.  The Executive’s principal business office shall be in New
York.  However, the Executive’s job responsibilities shall include all business
travel





2




--------------------------------------------------------------------------------

 




necessary for the performance of his job including travel to the Company’s
offices located in Colorado, Arizona and any other location in which the Company
may in the future establish an office.




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party.  The Executive shall promptly execute any
agreements generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.




4.

Compensation and Expenses.




(a)

Salary.  For the services of the Executive to be rendered under this Agreement,
the Company shall pay the Executive an annual salary of $325,000 (the “Base
Salary”), less such deductions as shall be required to be withheld by applicable
law and regulations payable in accordance with the Company’s customary payroll
practices.  The Executive’s Base Salary shall be reviewed at least annually by
the Board and the Board may, but shall not be required to, increase the Base
Salary during the Term.  However, the Executive’s Base Salary may not be
decreased during the Term.




(b)

Target Bonus.  For each fiscal year during the Term beginning May 1st and ending
April 30th of the applicable fiscal year, the Executive shall have the
opportunity to earn a bonus up to 30%, 66% or 100% of his then Base Salary (the
“Target Bonus”) as follows:




When the Company achieves annual Adjusted EBITDA (as defined below) at certain
threshold levels (each, an “EBITDA Threshold”), the Executive shall receive an
automatic cash bonus (the “Automatic Cash Bonus”) equal to a percentage of his
then Base Salary, and shall receive a grant of fully vested shares of the
Company’s common stock having an aggregate Fair Market Value (as such term is
defined in the Company’s 2012 Equity Incentive Plan, as amended) equal to a
percentage of the Executive’s then Base Salary (the “Automatic Equity Bonus”).
In addition, the Executive shall be eligible to receive an additional percentage
of his then Base Salary as a cash bonus (the “Discretionary Cash Bonus”) and an
additional grant of fully vested shares of the Company’s common stock having an
aggregate Fair Market Value equal to a percentage of the Executive’s then Base
Salary (the “Discretionary Equity Bonus”) based on the Board’s determination
that the Executive has achieved certain annual performance objectives
established by the Board, based on the mutual agreement of the Chief Executive
Officer and the Executive, at the beginning of each fiscal year.




The EBITDA Thresholds and corresponding bonus levels are set forth in the table
below. For the avoidance of doubt, the Executive shall only be eligible to
receive the bonuses associated with a single EBITDA Threshold; i.e. in the event
the Company attains EBITDA Threshold (2), only the bonuses associated with
EBITDA Threshold (2) below (and not the bonuses associated with EBITDA Threshold
(1)) shall be applicable.





3




--------------------------------------------------------------------------------

 







EBITDA Threshold

Automatic Cash Bonus

Automatic Equity Bonus

Discretionary Cash Bonus

Discretionary Equity Bonus

(1)

$1,000,000 - $1,999,999

7.5%

7.5%

 Up to 7.5%

Up to 7.5%

(2)

$2,000,000 - $3,999,999

16.5%

16.5%

Up to 16.5%

Up to 16.5%

(3)

$4,000,000 and over

25%

25%

Up to 25%

Up to 25%




Provided, however, that the earning of the Target Bonus is subject to the
Company having at least $2,000,000 in available cash as of the last day of an
applicable  fiscal year after deducting the Target Bonus paid to all executive
officers of the Company or its subsidiaries under the same Target Bonus formula
pursuant to such executives’ employment agreements (the “Cash Threshold”) and
the Executive continuing to provide services under this Agreement on the
applicable Target Bonus determination date.  If the Company is unable to pay the
Target Bonus as a result of not meeting the Cash Threshold, no Target Bonus will
be earned for that fiscal year.  As used in this Agreement, Adjusted EBITDA is
calculated as earnings (or loss) from continuing operations before preferred
dividends, interest expense, income taxes, collateral valuation adjustment, bad
debt expense, depreciation and amortization, and amortization of stock-based
compensation; however, if Adjusted EBITDA shall be defined differently in any
filing of the Company with the Securities and Exchange Commission subsequent to
the date of this Agreement, then Adjusted EBITDA shall thereafter be defined in
accordance with the definition most recently set forth in any such filing at
each Target Bonus determination date. In meeting the $2,000,000 cash requirement
referred to above, the Company shall deduct all borrowings including under its
secured line of credit (the “Credit Line”) which were made within three months
of the end of any applicable fiscal year unless the borrowings were attributable
to paying ongoing operating expenses then due or which are expected to become
due and for which, based on internal forecasts will not be paid by expected cash
flow, within three months from the end of a fiscal year. By way of example,
assume that the Company has borrowed $200,000 under the Credit Line in the past
three months prior to the fiscal year end (which if it is April 30 would be
February 1 through April 30) which is A and that due to expansion of the
Scottsdale office, its payroll expenses will increase by $150,000 over the next
three months which is B.  The formula is A minus B equals C or the amount
deducted from the cash balance. Accordingly, in this example C is $50,000 which
would be deducted from the cash balance on the last day of the fiscal year. To
receive the Target Bonus the amount of cash should be at least $2,050,000.




(c)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
documented travel (including travel expenses incurred by the Executive related
to his travel to the Company’s other offices), entertainment and miscellaneous
expenses incurred in connection with the performance of his duties under this
Agreement, provided that the Executive properly provides a written accounting of
such expenses to the Company in accordance with the





4




--------------------------------------------------------------------------------

 




Company’s practices.  Such reimbursement or advances will be made in accordance
with policies and procedures of the Company in effect from time to time relating
to reimbursement of, or advances to, its executive officers.




5.

Benefits.




(a)

Paid Time Off.  For each 12-month period during the Term, the Executive shall be
entitled to three weeks of Paid Time Off without loss of compensation or other
benefits to which he is entitled under this Agreement, to be taken at such times
as the Executive may select and the affairs of the Company may permit. Any
unused days will be carried over to the next 12 month period.




(b)

Fringe Benefit and Perquisites.  During the Term, the Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company, and to the extent the Company provides similar benefits or perquisites
(or both to similarly situated executives of the Company).  Notwithstanding the
foregoing, during the Term, the Company shall provide the Executive with health
insurance covering the Executive and family dependents.




(c)

Employee Benefits.  During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans.  The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law.




(d)

Business Expenses.  The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.




6.

Termination.




(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive.  For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in his customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration.  Any question as to the
existence of a disability shall be determined by the written opinion of the
Executive’s regularly attending physician (or his guardian) (or the Social
Security Administration, where applicable). In the event that the Executive’s
employment is terminated by reason of Executive’s death or





5




--------------------------------------------------------------------------------

 




disability, the Company shall pay the following to the Executive or his personal
representative: (i) any accrued but unpaid Base Salary for services rendered to
the date of termination, (ii) accrued but unpaid expenses required to be
reimbursed under this Agreement, (iii) any earned but unpaid bonuses for any
prior period and his annual bonus prorated to date of termination (to the extent
the Compensation Committee has set a formula and it can be calculated), and (v)
all equity awards previously granted to the Executive under the Incentive Plan
or similar plan shall thereupon become fully vested, and the Executive or his
legally appointed guardian, as the case may be, shall have up to two years from
the date of termination to exercise all such previously granted options,
provided that in no event shall any option be exercisable beyond its term.  The
Executive (or his estate) shall receive the payments provided herein at such
times as he would have received them if there was no death or disability.
 Additionally, if the Executive’s employment is terminated because of
disability, any benefits (except perquisites) to which the Executive may be
entitled pursuant to Section 5(b) hereof shall continue to be paid or provided
by the Company, as the case may be, for one year, subject to the terms of any
applicable plan or insurance contract and applicable law provided that such
benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a)(5) or otherwise.  In the event all or a portion of the
benefits to which the Executive was entitled pursuant to Section 5(b) hereof are
subject to 409A of the Code, the Executive shall not be entitled to the benefits
that are subject to Section 409A of the Code subsequent to the “applicable 2 ½
month period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).




(b)

Termination by the Company for Cause or by the Executive Without Good Reason.
 The Company may terminate the Executive’s employment pursuant to the terms of
this Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination.  Such termination shall become effective upon the
giving of such notice.  Upon any such termination for Cause, or in the event the
Executive terminates his employment with the Company without Good Reason (as
defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for by law, for any period subsequent to the effective date of termination.  For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of, or pleads guilty or nolo contendere to, a felony related to the business of
the Company; (ii) the Executive, in carrying out his duties hereunder, has acted
with gross negligence or intentional misconduct resulting, in any case, in
material harm to the Company; (iii) the Executive misappropriates Company funds
or otherwise defrauds the Company including a material amount of money or
property; (iv) the Executive breaches his fiduciary duty to the Company
resulting in material profit to him, directly or indirectly; (v) the Executive
materially breaches any agreement with the Company and fails to cure such breach
within 10 days of receipt of notice, unless the act is incapable of being cured;
(vi) the Executive breaches any provision of Section 8 or Section 9; (vii) the
Executive becomes subject to a preliminary or permanent injunction issued by a
United States District Court enjoining the Executive from violating any
securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Executive refuses to carry out a resolution
adopted by the Company’s Board at a meeting in which the Executive was offered a
reasonable opportunity to argue that the resolution should not





6




--------------------------------------------------------------------------------

 




be adopted; or (x) the Executive abuses alcohol or drugs in a manner that
interferes with the successful performance of his duties.




(c)

Termination by the Company Without Cause, Termination by Executive for Good
Reason or Automatic Termination Upon a Change of Control or at the end of a Term
after the Company provides notice of Non-Renewal.




(1)

This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below), (ii) by the Company without Cause, (iii) upon any Change of
Control event as defined in Treasury Regulation Section 1.409A-3(i)(5) provided,
that, within 12 months of the Change of Control event (A) the Company terminates
the Executives employment or changes his title as Chief Executive Offer, or (B)
the Executive terminates his employment or (iv) at the end of a Term after the
Company provides the Executive with notice of non-renewal.




(2)

In the event this Agreement is terminated by the Executive for Good Reason or by
the Company without Cause, the Executive shall be entitled to the following:




(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;




(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;




(C)

a payment equal to twelve months of the then Base Salary (“Severance Amount”);




(D)

the Executive or his legally appointed guardian, as the case may be, shall have
up to one  year from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term;




(E)

all equity awards previously granted to the Executive under the Incentive Plan
or similar plan shall thereupon become fully vested; and




(F)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for six months, subject to the terms of any applicable plan or
insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).








7




--------------------------------------------------------------------------------

 




(3)

In the event of a Change of Control during the Term, the Executive, subject to
the termination of employment or change in title as outlined in Section 6(c)(1),
shall be entitled to receive each of the provisions of Section 6(c)(2)(A) – (F)
above except the Severance Amount shall equal to 18 months of the then Base
Salary and the benefits under Section 6(c)(2)(F) shall continue for an 18 month
period provided that such benefits are exempt from Section 409A of the Code by
reason of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In the event all or
a portion of the benefits under Section 6(c)(2)(F) are subject to 409A of the
Code, the Executive shall not be entitled to the benefits that are subject to
Section 409A of the Code subsequent to the “applicable 2 ½ month period” (as
such term is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).
 The Executive shall receive 100% of the existing Target Bonus, if any, for that
fiscal year, when the Change of Control occurs.




(4)

In the event this Agreement is terminated at the end of a Term after the Company
provides the Executive with notice of non-renewal and the Executive remains
employed until the end of the Term, the Executive shall be entitled to the
following:




(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;




(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;




(C)

a Severance Amount equal to six months of the then Base Salary;




(D)

the Executive or his legally appointed guardian, as the case may be, shall have
up to two years from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term; and




(E)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for six months, subject to the terms of any applicable plan or
insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




Provided, however, that the Executive shall only be entitled to receive each of
the provisions of this Section 6(c)(4)(A)-(E) if the Executive is willing and
able (i) to execute a new agreement providing terms and conditions substantially
similar to those in this Agreement and (ii) to continue providing such services,
and therefore, the Company’s non-renewal of the Term will be





8




--------------------------------------------------------------------------------

 




considered an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(n).




(5)

In the event of a termination for Good Reason, without Cause, or non-renewal by
the Company, the payment of the Severance Amount shall be made at the same times
as the Company pays compensation to its employees over the applicable monthly
period and any other payments owed under Section 6(c) shall be promptly paid.
 Provided, however, that any balance of the Severance Amount remaining due on
the “applicable 2 ½ month period” (as such term is defined under Treasury
Regulation Section 1.409A-1(b)(4)(i)(A)) after the end of the tax year in which
the Executive’s employment is terminated or the Term ends shall be paid on the
last day of the applicable 2½ month period.  The payment of the Severance Amount
and the acceleration of vesting shall be conditioned on the Executive signing an
Agreement and General Release (in the form which is attached as Exhibit A) which
releases the Company or any of its affiliates (including its officers, directors
and their affiliates) from any liability under this Agreement or related to the
Executive’s employment with the Company provided that (x) the payment of the
Severance Amount is made on or before the 90th day following the Executive’s
termination of employment; (y) such Agreement and General Release is executed by
the Executive, submitted to the Company, and the statutory period during which
the Executive is entitled to revoke the Agreement and General Release under
applicable law has expired on or before that 90th day; and (z) in the event that
the 90 day period begins in one taxable year and ends in a second taxable year,
then the payment of the Severance Amount shall be made in the second taxable
year.  Upon any Change of Control event, all payments owed under Section 6(c)(3)
shall be paid immediately.




The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties or responsibilities due to no fault of the Executive other
than temporarily while the Executive is physically or mentally incapacitated or
as required by applicable law; (ii) the Company no longer maintains or operates
an office in the New York Metro Area; (iii) the Company requires the Executive
to change his principal business office as defined in Section 3(c) to a location
other than the New York Metro Area, or (iv) any other action or inaction that
constitutes a material breach by the Company under this Agreement.  Prior to the
Executive terminating his employment with the Company for Good Reason, the
Executive must provide written notice to the Company, within 30 days following
the Executive’s initial awareness of the existence of such condition, that such
Good Reason exists and setting forth in detail the grounds the Executive
believes constitutes Good Reason.  If the Company does not cure the condition(s)
constituting Good Reason within 30 days following receipt of such notice, then
the Executive’s employment shall be deemed terminated for Good Reason.




(d)

Any termination made by the Company under this Agreement shall be approved by
the Board.




(e)

Upon (1) voluntary or involuntary termination of the Executive’s employment or
(2) the Company’s request at any time during the Executive's employment, the
Executive shall (i) provide or return to the Company any and all Company
property, including keys, key cards, access cards, security devices, employer
credit cards, network access devices, computers, cell phones, smartphones,
manuals, work product, thumb drives or other removable





9




--------------------------------------------------------------------------------

 




information storage devices, and hard drives, and all Company documents and
materials belonging to the Company and stored in any fashion, including but not
limited to those that constitute or contain any Confidential Information or work
product, that are in the possession or control of the Executive, whether they
were provided to the Executive by the Company or any of its business associates
or created by the Executive in connection with his employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company devices, networks, storage locations
and media in the Executive’s possession or control.




7.

Indemnification.  As provided in an Indemnification Agreement previously entered
into between the Company and the Executive, a copy of which is annexed as
Exhibit B, the Company shall indemnify the Executive, to the maximum extent
permitted by applicable law, against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of him being an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company.  The Company shall
provide, at its expense, directors and officers insurance for the Executive in
amounts and for a term consistent with industry standards.




8.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of his employment and for a
period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint venturer, manager, member, or otherwise, of
or through any person, firm, corporation, partnership, limited liability
company, association or other entity) shall not, directly or indirectly, act as
an employee or officer (or comparable position) of, owning an interest in, or
providing Services as defined in Section 9(a).  




(b)

Solicitation of Students and Professors.  During the periods in which the
provisions of Section 8(a) shall be in effect, the Executive, directly or
indirectly, will not seek nor accept Prohibited Business from any Students or
Professors (each as defined below) on behalf of himself or any enterprise or
business other than the Company, refer Prohibited Business from any Student to
any enterprise or business other than the Company or receive commissions based
on sales or otherwise relating to the Prohibited Business from any Student, or
any enterprise or business other than the Company.  For purposes of this
Agreement, the word “Student” means any person who enrolled as a student in
Aspen University Inc. or other school owned, directed or indirectly,  by the
Company during the 24-month period prior to the time at which any determination
is required to be made as to whether any such person is a Student. For purposes
of this Agreement, the word “Professor” refers to any person engaged in the
teaching of Students (without regard to actual title) at Aspen University Inc.
or other school owned, directed or indirectly, by the Company during the
24-month period prior to the time at which any determination is required to be
made as to whether any such person is a Professor.




(c)

Solicitation of Employees.  During the period in which the provisions of Section
8(a) and (b) shall be in effect, the Executive agrees that he shall not,
directly or





10




--------------------------------------------------------------------------------

 




indirectly, request, recommend or advise any employee of the Company to
terminate his or her employment with the Company, for the purposes of providing
services for a Prohibited Business, or solicit for employment or recommend to
any third party the solicitation for employment of any individual who was
employed by the Company or any of its subsidiaries and affiliates at any time
during the one year period preceding the Executive’s termination of employment.




(d)

Non-disparagement.  The Executive agrees that, after the end of his employment,
he will refrain from making, in writing or orally, any unfavorable comments
about the Company, its operations, policies, or procedures that would be likely
to injure the Company’s reputation or business prospects; provided, however,
that nothing herein shall preclude the Executive from responding truthfully to a
lawful subpoena or other compulsory legal process or from providing truthful
information otherwise required by law.




(e)

No Payment.  The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 8, and confirms he has received adequate
consideration for such undertakings.




(f)

References.  References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.




9.

Non-Disclosure of Confidential Information.




(a)

Confidential Information.  For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing, and uses of the Services (as defined herein), the Company’s budgets
and strategic plans, and the identity and special needs of Students or
Professors, vendors, and suppliers, subjects and databases, data, and all
technology relating to the Company’s businesses, systems, methods of operation,
and Student and/or Professor lists, Student and/or Professor information,
solicitation leads, marketing and advertising materials, methods and manuals and
forms, all of which pertain to the activities or operations of the Company, the
names, home addresses and all telephone numbers and e-mail addresses of the
Company’s directors, employees, officers, executives, former executives,
Students and/or former Students or Professors and/or former Professors.  In
addition, Confidential Information also includes the names of Students and
Professors and the identity of and telephone numbers, e-mail addresses and other
addresses of Students or Professors who are the persons with whom the Company’s
executives, officers, employees, and agents communicate in the ordinary course
of business.  Confidential Information also includes, without limitation,
Confidential Information received from the Company’s subsidiaries and
affiliates.  For purposes of this Agreement, the following will not constitute
Confidential Information (i) information which is or subsequently becomes
generally available to the public through no act or fault of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by the Executive in writing
from a third party (excluding any affiliates of the Executive) who lawfully
acquired the





11




--------------------------------------------------------------------------------

 




confidential information and who did not acquire such confidential information
or trade secret, directly or indirectly, from the Executive or the Company or
its subsidiaries or affiliates and who has not breached any duty of
confidentiality. As used herein, the term “Services” shall include all services
offered for sale and marketed by the Company during the Term, which as of the
Effective Date consist of operating a for  profit  online university in
compliance with all applicable regulatory requirements.  Services also includes
any other services which the Company has taken concrete steps to offer for sale,
but has not yet commenced selling or marketing, during or prior to the Term.
 Services also include any services disclosed in the Company’s latest Form 10-K,
Form 10-Q and/or Form S-1 or S-3 (or successor form) filed with the SEC.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Students or Professors, vendors or suppliers; (iv)
Student goodwill associated with the Company’s business; and (v) specialized
training relating to the Company’s technology, Services, methods, operations and
procedures.  Notwithstanding the foregoing, nothing in this Section 9(b) shall
be construed to impose restrictions greater than those imposed by other
provisions of this Agreement.




(c)

Confidentiality.  During the Term of this Agreement and following termination of
employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company.  The Executive
further acknowledges that such Confidential Information as is acquired and used
by the Company or its subsidiaries or affiliates is a special, valuable and
unique asset.  The Executive shall exercise all due and diligent precautions to
protect the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his employment.  All records, files, materials and other Confidential
Information obtained by the Executive in the course of his employment with the
Company are confidential and proprietary and shall remain the exclusive property
of the Company.  The Executive shall not, except in connection with and as
required by his performance of his duties under this Agreement, for any reason
use for his own benefit or the benefit of any person or entity other than the
Company or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).




(d)

References.  References to the Company in this Section 9 shall include the
Company’s subsidiaries and affiliates.





12




--------------------------------------------------------------------------------

 







(e)

Whistleblowing.  Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the SEC or
other governmental body or prevent the Executive from obtaining a fee as a
“whistleblower” under Rule 21F-17(a) under the Securities Exchange Act of 1934
or other rules or regulations implemented under the Dodd-Frank Wall Street
Reform Act and Consumer Protection Act.




10.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave his employment for any reason and/or take any
action in violation of Section 8 and/or Section 9, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 10(b) below, to enjoin the Executive from breaching the
provisions of Section 8 and/or Section 9.




(b)

Any action arising from or under this Agreement must be commenced only in the
appropriate state or federal court located in New York County, New York.  The
Executive and the Company irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts.  The Executive
and the Company irrevocably waive any objection that they now have or hereafter
may have to the laying of venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 Final judgment against the Executive or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.




11.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee, directly or indirectly:




(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s vendors, Students, or Professors, including, without
limitation, having a financial interest in the Company’s vendors, Students, or
Professors, or making loans to, or receiving loans, from, the Company’s
suppliers, vendors, Students, or Professors;




(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or




(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, medical, technical, or managerial
capacity by, a person or entity which does business with the Company.





13




--------------------------------------------------------------------------------

 







12.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of six months subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company, and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company, and the Executive
hereby assigns any such inventions to the Company.  An invention, idea, process,
program, software, or design (including an improvement) shall be deemed related
to the business of the Company if (a) it was made with the Company’s funds,
personnel, equipment, supplies, facilities, or Confidential Information, (b)
results from work performed by the Executive for the Company, or (c) pertains to
the current business or demonstrably anticipated research or development work of
the Company.  The Executive shall cooperate with the Company and its attorneys
in the preparation of patent and copyright applications for such developments
and, upon request, shall promptly assign all such inventions, ideas, processes,
and designs to the Company.  The decision to file for patent or copyright
protection or to maintain such development as a trade secret, or otherwise,
shall be in the sole discretion of the Company, and the Executive shall be bound
by such decision. The Executive hereby irrevocably assigns to the Company, for
no additional consideration, the Executive’s entire right, title and interest in
and to all work product and intellectual property rights, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company's rights, title or interest in any work product or
intellectual property rights so as to be less in any respect than the Company
would have had in the absence of this Agreement.  If applicable, the Executive
shall provide as a schedule to this Agreement, a complete list of all
inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which he made or conceived prior to his employment with the Company and which
therefore are excluded from the scope of this Agreement. References to the
Company in this Section 12 shall include the Company, its subsidiaries and
affiliates.




13.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.




14.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.








14




--------------------------------------------------------------------------------

 




15.

Severability.




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




16.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or next business day delivery to the addresses detailed below (or to
such other address, as either of them, by notice to the other may designate from
time to time), or by e-mail delivery (in which event a copy shall immediately be
sent by FedEx or similar receipted delivery), as follows:




To the Company:

Janet Gill

Chief Financial Officer

Aspen Group, Inc.

46 East 21st Street, 3rd Floor

New York, NY 10010

Email: janet.gill@aspen.edu




With a copy to:

Nason, Yeager, Gerson White & Lioce, P.A.

Attn: Michael D. Harris, Esq.

3001 PGA Blvd., Suite 305

Palm Beach Gardens, Florida 33410

Email:  mharris@nasonyeager.com








15




--------------------------------------------------------------------------------

 




To the Executive:

Michael Mathews

Aspen Group, Inc.

46 East 21st Street, 3rd Floor

New York, NY 10010

Email: michael.mathews@aspen.edu




17.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




18.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




19.

Governing Law.  This Agreement shall be governed or interpreted according to the
internal laws of the State of Delaware without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of Delaware without regard to choice of law
considerations.




20.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




22.

Section 409A Compliance.




(a)

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), or an exemption thereunder.  This
Agreement shall be construed and administered in accordance with Section 409A.
 Notwithstanding any other provision of this Agreement to the contrary, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service (including a voluntary separation
from service for good reason that is considered an involuntary separation for
purposes of the separation pay exception under Treasury Regulation
1.409A-1(n)(2)) or as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible.  For purposes of Section 409A, each installment
payment provided under this





16




--------------------------------------------------------------------------------

 




Agreement shall be treated as a separate payment.  Any payments to be made under
this Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.




(b)

Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, the Executive is a "specified employee",
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute "nonqualified deferred compensation"
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date ("Specified Employee Payment Date").  The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule.  If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive's estate in a lump sum upon the Executive's death.




(c)

To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:




(1)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;




(2)

any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and




(3)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.




(d)

In the event the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of the
Executive’s separation from service, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).








17




--------------------------------------------------------------------------------

 




(1)

For purposes of this subparagraph, amounts payable under the Agreement should
not provide for a deferral of compensation subject to Section 409A to the extent
provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.




(2)

To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.




(3)

To the extent that the Six Month Delay Rule applies to the provision of benefits
(including, but not limited to, life insurance and medical insurance), such
benefit coverage shall nonetheless be provided to the Executive during the first
six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage.  The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service.  For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.




(e)

The parties intend that this Agreement will be administered in accordance with
Section 409A.  To the extent that any provision of this Agreement is ambiguous
as to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A.  The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.




(f)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.




[Signature Page To Follow]











18




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




 

Aspen Group, Inc.

 

 

 

 

By:

 

 

 

Janet Gill,

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

Michael Mathews
































--------------------------------------------------------------------------------

 







Exhibit A

General Release Agreement
























































--------------------------------------------------------------------------------

 




TERMINATION AND RELEASE AGREEMENT




THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered
into as of ___________ ____, 20__ (the “Effective Date”), by and between Michael
Mathews (the “Employee”) and Aspen Group, Inc. (the “Employer” or the
“Company”).




WHEREAS, the Employee is employed as the Chief Executive Officer of the
Employer;




WHEREAS, the Employee desires to resign as Chief Executive Officer of the
Employer and as an employee in order to pursue other interests;




WHEREAS, the parties wish to resolve all outstanding claims and disputes between
them in an amicable manner;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:




1.

The Employee hereby resigns as the Chief Executive Officer and as an employee of
the Employer, and the Employer accepts the Employee’s resignation, effective as
of the Effective Date.




2.

In consideration for the Employee’s acknowledgments, representations,
warranties, covenants, releases and agreements set forth in this Agreement, the
Employer agrees to pay the Employee twelve months of his base salary, which
equates to $_______, in equal payments of $________ (the “Payments”).  All
Payments shall be made in accordance with the Employer’s customary
twice-per-month payroll practices and shall be subject to withholding for all
applicable federal, state, social security and other taxes.  The Employee
acknowledges that he would not otherwise be entitled to the Payments but for his
promises in this Agreement.  




3.

As further consideration, the Employer also agrees to extend any current
benefits that Employee previously elected to receive during his employment with
Employer for a period of twelve months.




4.

During the above twelve-month period in which the Payments are made to the
Employee, the Employee agrees to be available to the Employer, its officers,
directors, employees, attorneys, or agents, to assist with the transition of any
projects of the Employer or to provide any information that the Employee may
have knowledge regarding the Employer’s business. The Employee may provide this
information by telephone and/or email communication.




5.

Nothing in this Agreement shall be construed as an admission of liability or
wrongdoing by the Employer, its past and present affiliates, officers,
directors, owners, employees, attorneys, or agents, and the Employer
specifically disclaims liability to or wrongful treatment of the Employee on the
part of itself, its past and present affiliates, officers, directors, owners,
employees, attorneys, and agents.  Additionally, nothing in this Agreement shall
be











--------------------------------------------------------------------------------

 




construed as an admission of liability or wrongdoing by the Employee and the
Employee specifically disclaims liability to or wrongful acts directed at the
Employer.




6.

The Employee covenants not to sue, and fully and forever releases and discharges
the Employer, its past and present affiliates, directors, officers, owners,
employees and agents, as well as its successors and assigns from any and all
legally waivable claims, liabilities, damages, demands, and causes of action or
liabilities of any nature or kind, whether now known or unknown, arising out of
or in any way connected with the Employee’s employment with the Employer or the
termination of that employment; provided, however, that nothing in this
Agreement shall either waive any rights or claims of the Employee that arise
after the Employee signs this Agreement or impair or preclude the Employee’s
right to take action to enforce the terms of this Agreement.  This release
includes but is not limited to claims arising under federal, state or local laws
prohibiting employment discrimination or relating to leave from employment,
including but not limited to Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Equal Pay Act
and the Americans with Disabilities Act, as amended, the Family and Medical
Leave Act, as amended, claims for attorneys’ fees or costs, and any and all
claims in contract, tort, or premised on any other legal theory. The Employee
acknowledges that the Employee has been paid in full all compensation owed to
the Employee by the Employer as a result of Employee’s employment, except from
compensation due following  the Effective Date for 90 days which shall be paid
as provided in this Agreement. The Employer and its directors, officers, and
employees covenant not to sue, and fully and forever release and discharge the
Employee, from any and all legally waivable claims from the beginning of time
until the date of this Agreement, and from liabilities, damages, demands, and
causes of action, attorney’s fees, costs or liabilities of any nature or kind,
whether now known or unknown, arising out of or in any way connected with the
Employee’s employment with the Employer.




7.

The Employee represents that he has not filed any complaints or charges against
the Employer with the Equal Employment Opportunity Commission, or with any other
federal, state or local agency or court, and covenants that he will not seek to
recover on any claim released in this Agreement.




8.

The Employee agrees that he will not encourage or assist any of the Employer’s
employees to litigate claims or file administrative charges against the Employer
or its past and present affiliates, officers, directors, owners, employees and
agents, unless required to provide testimony or documents pursuant to a lawful
subpoena or other compulsory legal process.




9.

The Employee acknowledges that he is subject to non-compete and confidentiality
provisions under that certain Employment Agreement between the Employee and the
Employer dated November 1, 2016, (the “Employment Agreement”).  Any violation of
the non-compete and confidentiality provisions in the Employment Agreement as
determined by a court of competent jurisdiction shall result in the termination
of the Payments.  The Employee further acknowledges that all confidential
information regarding the Employer’s business compiled, created or obtained by,
or furnished to, the Employee during the course of or in connection with his
employment with the Employer including suppliers, other sources of supply and
pricing, is the Employer’s exclusive property.  Upon or before execution of this
Agreement, the Employee











--------------------------------------------------------------------------------

 




will return to the Employer all originals and copies of any material containing
confidential information and the Employee further agrees that he will not,
directly or indirectly, use or disclose such information.  The Employee will
also return to the Employer upon  execution of this Agreement any other items in
his possession, custody or control that are the property of the Employer,
including, but not limited to a laptop computer, iPad and smartphone, his files,
credit cards, identification card, flash drives, passwords and office keys.  




10.

The Employee acknowledges that he has been given at least 21 days to consider
this Agreement and that he has seven days from the date he executes this
Agreement in which to revoke it and that this Agreement will not be effective or
enforceable until after the seven-day revocation period ends without revocation
by the Employee.  Revocation can be made by delivery of a written notice of
revocation to Janet Gill, Chief Financial Officer at the offices of the
Employer, by midnight on or before the seventh calendar day after the Employee
signs the Agreement.




11.

The Employee acknowledges that he has been advised to consult with an attorney
of his choice with regard to this Agreement. The Employee hereby acknowledges
that he understands the significance of this Agreement, and represents that the
terms of this Agreement are fully understood and voluntarily accepted by him.




12.

The Employee and the Employer agree that neither he nor they, nor any of
either’s agents or representatives will disclose, disseminate and/or publicize,
or cause or permit to be disclosed, disseminated or publicized, the existence of
this Agreement, any of the terms of this Agreement, or any claims or allegations
which the Employee believes he or they could have made or asserted against one
another, specifically or generally, to any person, corporation, association or
governmental agency or other entity except: (i) to the extent necessary to
report income to appropriate taxing authorities; (ii) in response to an order of
a court of competent jurisdiction or subpoena issued under the authority
thereof; or (iii) in response to any inquiry or subpoena issued by a state or
federal governmental agency; provided, however, that notice of receipt of such
order or subpoena shall be emailed to Aspen Group, Inc. - attention Janet Gill,
Janet.Gill@aspen.edu, and in the case of the Employee to Michael Mathews,
michael.mathews@aspen.edu, within 24 hours of the  receipt of such order or
subpoena, so that both the Employee and the  Employer  will have the opportunity
to assert what rights they have to non-disclosure prior to any response to the
order, inquiry or subpoena. Either party may give email notice of a different
email address.




13.

The Employee and the Employer agree to refrain from disparaging or making any
unfavorable comments, in writing or orally, about either party, and in the case
of the Employer, about its management, its operations, policies, or procedures
and in the case of the Employee, to prospective employers, those making inquiry
as to the reasons for his separation from the Company or to any person, company
or other business entity.  




14.

In the event of any lawsuit against the Employer that relates to alleged acts or
omissions by the Employee during his employment with the Employer, the Employee
agrees to cooperate with the Employer by voluntarily providing truthful and full
information as reasonably necessary for the Employer to defend against such
lawsuit.  Provided, however, the Employee











--------------------------------------------------------------------------------

 




shall be entitled to receive reimbursement for expenses, including lost wages,
incurred in assisting the Employer regarding any lawsuit.  




15.

Nothing contained in this Agreement shall be construed to prevent the Employee
from reporting any act or failure to act to the Securities and Exchange
Commission or other governmental body or prevent the Employee from obtaining a
fee as a “whistleblower” under Rule 21F-17(a) under the Securities and Exchange
Act of 1934 or other rules or regulations implemented under the Dodd-Frank Wall
Street Reform Act and Consumer Protection Act.




16.

Except as provided herein, all agreements between the Employer and the Employee
including but not limited to the Employment Agreement, are null and void and no
longer enforceable.




17.

This Agreement sets forth the entire agreement between the Employee and the
Employer, and fully supersedes any and all prior agreements or understandings
between them regarding its subject matter; provided, however, that nothing in
this Agreement is intended to or shall be construed to modify, impair or
terminate any obligation of the Employee or the Employer pursuant to provisions
of the Employment Agreement that by their terms continues after the Employee’s
separation from the Employer’s employment.  This Agreement may only be modified
by written agreement signed by both parties.  




18.

The Employer and the Employee agree that in the event any provision of this
Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and the remainder of the
Agreement shall remain in full force and effect.




19.

This Agreement and all actions arising out of or in connection with this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to the conflicts of law provisions of the State
of Delaware or of any other state.




20.

In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce or contest the provisions of
this Agreement, the prevailing party shall be entitled to a reasonable
attorney’s fee, costs and expenses.




21.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  The execution of this Agreement may be by actual, electronic
or facsimile signature.  




PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.














--------------------------------------------------------------------------------

 







 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Janet Gill

 

 

Janet Gill,

 

 

Chief Financial Officer




I have carefully read this Agreement and understand that it contains a release
of known and unknown claims.  I acknowledge and agree to all of the terms and
conditions of this Agreement.  I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.










 

/s/ Michael Mathews

 

Michael Mathews



































--------------------------------------------------------------------------------

 










Exhibit B

Indemnification Agreement


















